Attachment to Advisory
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Continuation of box 3: The amendments filed on 7/19/2021 further limit the claims to, “ and to amplify the nucleic acid;” “by genotyping,” “determining whether said human subject as having has AD or an increased risk for AD, wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the human has AD or has an increased risk for AD .”  Further the amendment has introduced new claims 32 and 33. These new limitations further limit the scope of the claims and thus require further search and consideration because the claims now require additional elements not present at time of final rejection.
MPEP 714.13 states, " It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an 
The newly amended claims require  and to amplify the nucleic acid;” “by genotyping,” “determining whether said human subject as having has AD or an increased risk for AD, wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the human has AD or has an increased risk for AD .”  Further the amendment has introduced new claims 32 and 33..  This is a new limitation that has not previously been present at the time of final rejection and thus would require a new search.  
Continuation of box 12:  
After final rejection, applicant is entitled to nothing more than cursory review unless the after-final reply merely cancels claims, adopts examiner suggestions, or removes issues for appeal. M.P.E.P. § 714.13, part II. 
The response traverses the objection to the specification in view of the amendment to the specification.  This argument has been thoroughly reviewed but is not considered persuasive in view of the non-entry of the amendment.
The response traverses the enablement rejection in view of the amendment.  This argument is not persuasive in view of the non-entry of the amendment.
The response continues by asserting, “the variance of relevance of AZ ad APOE E4/E4 among East Asians (NRCE) and Caucasians (ANDI). In this regard, however, 
“In addition, to confirm the effect of rs405509 on e3/4 and e4/4- mediated risk of Alzheimer's disease, we analyzed the association of e3/4 and e4/4 in different rs405509 genotype background, rs405509- TT, GT, and GG (Table 7). As results, e3/4 and e4/4 subjects showed higher odds ratio on the rs405509-TT genotypes rather than rs405509-G allele background in both NRCD and ADNI dataset.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require APOE4/E4 and rs405509 T/T genotype in view of the non-entry of the amendment.  
The response continues by arguing the amendments address the issues.  These arguments are not persuasive in view of the non-entry of the amendment.  Further it is noted in view of the non-entry of the amendment the claims encompass, “or gene products thereof” and thus are broader than genomic DNA as asserted.
The response traverses the written description rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive in view of the non-entry of the amendment.
The response continues by asserting the specification teaches the use of microarrays.  This argument has been thoroughly reviewed but is not considered persuasive as the claims require the use of primers which are only disclosed in the specification for site directed mutagenesis.  Thus the amendment is not supported by the specification.  Further the specification does not support the use of the SEQ ID NO 
The response continues by asserting genotyping was routinely done prior to the effective filing date of the claims.  This argument is not persuasive as the claims do not require genotyping in view of the non-entry of the amendments.  Further as described in the rejection and above, the specification only supports the use of the recited SEQ ID NO for sited directed mutagenesis, but not for determining the presence or absence of APOE4 or rs405509.  Thus the amendment has introduced new matter.  The new matter rejection can be overcome by deleting the SEQ ID NO from the claims.  However this is after final and would require further search and consideration.  
The response request rejoinder.  This will be considered if and when the independent claims become allowable.
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-07311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/Steven Pohnert/           Primary Examiner, Art Unit 1634